DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 04/05/2022 has been received and fully considered.
3.	Claims 1-20 are presented for examination.
4.	Regarding the specification’s objection, the Examiner maintains the objection, as Applicant fails to overcome the objection.
5.	As per the double patenting rejection, the Examiner maintains the rejection, as Applicant fails to overcome the rejection.
Response to Arguments
6.	Applicant's arguments filed on 04/05/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
Specification
7.	The disclosure remains objected to because of the following informalities: Para [0001] and [0002] need to be amended, as follow:
[0001] This application is a continuation of United States Patent Application Serial Number 15/253,408, filed August 31, 2016, entitled “Digital Emulation of an Analog Device With Tolerance Modeling” by Dirk Ulrich et al., assigned to the assignee of the present application, now U.S Patent No. 10,725,727, 
[0002] United States Patent Application Serial Number 15/253,408, now U.S Patent No. 10,725,727, claims priority to and benefit of United States Provisional Patent Application Serial Number 62/212,813, filed September 1, 2015, entitled “Tolerance Modeling” by Dirk Ulrich, assigned to the assignee of the present application, 
Appropriate correction is required.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.1	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,725,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent’s patent contain every elements of the claims in the instant application.
8.2	Dependent claims 2-7 of the instant application corresponds to claims 2-7 of the parent’s patent and thus inherit the same defect.

[AltContent: textbox (Parent patented case SN: 15/253,408
1.  A digital emulation of an analog device with tolerance modeling comprising: 
a model of an analog circuit, the model comprising: 
a location of each individual element in said analog circuit; 
a working value for each individual element; and a tolerance range for each individual element; 
a randomized working value generator to generate a randomized working value for one or more of each individual element based on the tolerance range and the working value; 
a real time digital emulator to provide a digital emulation of the analog circuit, the real time digital emulator utilizing the randomized working value for one or more of said each individual element and the working value for any remaining of each individual element; and 
a graphical user interface to present the digital emulation to a user for use in a digital environment.)][AltContent: textbox (Current application SN: 16/922,484
1. A digital emulation of an analog device with tolerance modeling comprising: 
a model of an analog circuit, the model comprising: a location of each individual element in said analog circuit; a working value for each individual element; and a tolerance range for each individual element; a randomized working value generator to generate a randomized working value for one or more of each individual element based on the tolerance range and the working value; a digital emulator to provide a digital emulation of the analog circuit, the digital emulator uses the randomized working value for one or more of said each individual element and the working value for any remaining of each individual element; and a graphical user interface to present the digital emulation to a user for use in a digital environment.)]

In the specification,
[0001] This application is a continuation of United States Patent Application Serial Number 15/253,408, filed August 31, 2016, entitled “Digital Emulation of an Analog Device With Tolerance Modeling” by Dirk Ulrich et al., assigned to the assignee of the present application, now U.S Patent No. 10,725,727, 
[0002] United States Patent Application Serial Number 15/253,408, now U.S Patent No. 10,725,727, claims priority to and benefit of United States Provisional Patent Application Serial Number 62/212,813, filed September 1, 2015, entitled “Tolerance Modeling” by Dirk Ulrich, assigned to the assignee of the present application, 
9.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
9.1	Claims 8-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,725,727. This is a statutory double patenting rejection.
9.2	Dependent claims 9-14, 16-20 of the instant application corresponds dependent claims 9-14, 16-20 of the parent’s application and thus inherit the same fedect. 
[AltContent: textbox (Parent patented case SN: 15/253,408
8. A method for digital emulation of an analog device with tolerance modeling, said method comprising:
modeling an analog circuit, the modeling comprising:
providing a location of each individual element in said analog circuit; 
providing a working value for each individual element; and 
providing a tolerance range for each individual element; 
generates a randomized working value of one or more of each individual element based on the tolerance range and the working value for one or more of said each individual element in the analog circuit;
performing a real time digital emulation of the analog circuit, the real time digital emulation utilizing the randomized working value for one or more of said each individual element and the working value for any remaining of each individual element; and 
providing the digital emulation to a user for use in a digital environment.)][AltContent: textbox (Current application SN: 16/922,484
8. A method for digital emulation of an analog device with tolerance modeling, said method comprising: 
modeling an analog circuit, the modeling comprising: 
providing a location of each individual element in said analog circuit; 
providing a working value for each individual element; and 
providing a tolerance range for each individual element; 
generates a randomized working value of one or more of each individual element based on the tolerance range and the working value for one or more of said each individual element in the analog circuit;
performing a digital emulation of the analog circuit, the digital emulation utilizing the randomized working value for one or more of said each individual element and the working value for any remaining of each individual element; and
providing the digital emulation to a user for use in a digital environment.
.)]
[AltContent: textbox (Parent patented case SN: 15/253,408
15.  A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive a model that identifies each individual element of an analog circuit, the model comprising:
a location of each individual element in said analog circuit; 
a working value for each individual element; and 
a tolerance range for each individual element; 
perform a first real time digital emulation of the analog circuit, the first real time digital emulation uses the working value for each individual element;
randomize a working value of one or more of each individual element based on the tolerance range for each individual element to provide a randomized working value that is different from the working value for one or more of said each individual element in the analog circuit;
perform a real time second digital emulation of the analog circuit, the second real time digital emulation uses the randomized working value for one or more of said each individual element; and
provide the first real time digital emulation and the second real time digital emulation to a user for use in a digital environment.)][AltContent: textbox (Current application SN: 16/922,484
15. A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: 
receive a model that identifies each individual element of an analog circuit, the model comprising: 
a location of each individual element in said analog circuit; 
a working value for each individual element; and 
a tolerance range for each individual element; 
perform a first digital emulation of the analog circuit, the first digital emulation uses the working value for each individual element; 
randomize a working value of one or more of each individual element based on the tolerance range for each individual element to provide a randomized working value that is different from the working value for one or more of said each individual element in the analog circuit; 
perform a second digital emulation of the analog circuit, the second digital emulation uses the randomized working value for one or more of said each individual element; and 
provide the first digital emulation and the second digital emulation to a user for use in a digital environment.)]





















4.1	
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Michael B. Steer (SPICE “User’s Guide and Reference (2007), 308 pages “Referred to herein as Steer”, in view of Moon (USPG_PUB No. 2015/0078584).
	11.1	In considering claim 1, Steer teaches a digital emulation of an analog device with tolerance modeling comprising: 
a model of an analog circuit (fig.3.1, page 25), the model comprising: a location of each individual element in said analog circuit, a working value for each individual element and a tolerance range for each individual element (fig.3.1, page 25 which show the circuit having one or more elements “resistors” placed at different location and having working values analyzed with specified toleration +/-10% or +/- 1%, see further device tolerance described on page 74); a randomized working value generator to generate a randomized working value for one or more of each individual element based on the tolerance range and the working value (page 75, a total number of random values are generated taking into consideration the working and random values and inputted to a Monte Carlo simulation). However, he does not specifically teaches a digital emulator to provide a digital emulation of the analog circuit; and a graphical user interface to present the digital emulation to a user for use in a digital environment. 
Moon teaches a digital emulator to provide a digital emulation of the analog circuit (see para 62); and a graphical user interface to present the digital emulation to a user for use in a digital environment (see para 49, 51).
Steer and Moon are analogous art because they are from the same field of endeavor and that the model analyzes by Moon is similar to that of Steer. Therefore, it would have been at the time of filing of the Applicant’s invention to combine the mixing console emulation of Moon with the system of Steer because Moon teaches improving the user interface of the mixing console (see para 06).
	11.2	As per claim 3, the combined teachings of Steer and Moon teach that wherein the analog circuit is a channel on a mixing console (see Moon para 62). 
11.3	With regards to claim 4, the combined teachings of Steer and Moon teach that wherein the analog circuit is an output bus on a mixing console (see Moon para 36, 62, emulation of the mixing console including its output connectors).
11.4	As per claim 5, the combined teachings of Steer and Moon teach that wherein the analog circuit is a mono or a stereo hardware device (see Moon para 43, 62). 
11.5	Regarding claim 6, the combined teachings of Steer and Moon teach that wherein the analog circuit is an audio device used with a mixing console (see Moon para 42-43, 46, 62). 
11.6	With regards to claim 7, the combined teachings of Steer and Moon teach that wherein each individual element is selected from the group consisting of: a transistor, a capacitor, a resistor, and an audio transformer (Steer section 5.3.3).
Allowable Subject Matter
12.	Claims 2, 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
Conclusion

13.	Claims 1-20 are rejected and Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        July 14, 2022